DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered. Claims 1 and 3-11 are pending, of which claim 1 is currently amended and claim 11 is  new. Claim 2 is cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0175020 A1 (Nagata) in view of US 2015/0333366 A1 (Sato).
Regarding claims 1, 3 and 7-10, Nagata discloses an all-solid-state lithium ion secondary battery comprising a plurality of spaced electrode layers that are laminated with a solid electrolyte layer between each adjacent pair of the plurality of spaced electrode layers in the lamination direction, wherein each of the plurality of spaced electrode layers comprises an active material layer and one of the electrode layers comprises a current collector which are laminated and abut such that a boundary is formed between the current collector layer and the active material layer [0024], [0100]-[0106], wherein the current collector layers contain Cu [0026].
Nagata does not specifically teach that each of the electrode layers comprises a current collector, or that each of the electrode layers comprises a second active material layer. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04 VI. B.
Nagata does not teach that the current collector layer contains LiVOPO4 or LiTi2(PO4)3. Sato however teaches including an electrode active material in an electrode current collector [0050], wherein the electrode active material is a vanadium lithium phosphate such as LiVOPO4 [0042], because the adhesion between the electrode current collector and respective electrode active material are improved [0051]. Therefore it would have been obvious to one of ordinary skill in the art to include LiVOPO4, as in Sato, as a current collector layer material in the current collector layer of Nagata, because it could improve adhesion between the current collector layer and the electrode layer.
Nagata is silent as to the claimed Cu-containing regions at the boundary. However, The combination of Nagata and Sato teach the all-solid-state lithium ion secondary battery having the same structure and composition as claimed, and Nagata further teaches heat treating the laminated current collector and active material layer by substantially the same method as the claimed invention, namely, by heating in a fourth step (f) in an oxidizing atmosphere at a temperature not less than 200° C and not greater than 400° C, for example 400° C, and subsequently in a fifth step (g) baking in a low oxygen atmosphere at a higher baking temperature [0024], [0108]. The baking temperature in the fifth step is preferably 850 to 950° C [0075], and causes metal material contained in the current collector that was partially oxidized during the fourth step to be reduced, whereby a reduced internal resistance can be obtained [0073]. The oxygen equilibrium partial pressure in the fifth step is for example 10-11 atm or less [0099], [0111], [0113], [0114], [0121], [0123], [0124]. Therefore, it appears that the claimed Cu-containing regions having the claimed properties are inherently or obviously present in the battery taught by the combination of Nagata and Sato. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding claim 4, Nagata further discloses that the solid electrolyte layer contains Li1.3Al0.3Ti1.7(PO4)3 [0048], [0052], [0054], which may be represented by the claimed Formula (1) wherein f = 1.3, g = 0, h = 0.3, i = 1.7 and j = 3. Nagata does not disclose the claimed range 0.01 ≤ g ≤ 1.00, however the claimed range is considered to be close enough to the disclosed vale of 0 that it would have been obvious to one of ordinary skill in the art. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 I.
Regarding claim 11, Nagata and Sato do not explicitly teach that the mass of the current collector layer material in the current collector layer is 2.0% by mass or less, however, it nevertheless would have been obvious to one of ordinary skill in the art to optimize the content of the current collector layer material in order to achieve sufficient improvement in adhesion between the current collector layer and the electrode layer without deteriorating the function of the current collector, as suggested by Sato [0051]-[0052]. Note that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0175020 A1 (Nagata) in view of US 2015/0333366 A1 (Sato), as applied to claims 1, 3, 4 and 7-11 above, and further in view of US 2005/0233219 A1 (Gozdz).
The combination of Nagata and Sato teaches the all-solid-state lithium ion secondary battery according to claim 1, as shown above, but does not teach the claimed compound represented by Formula (2) in the active material layer. Gozdz however teaches a lithium-transition metal-phosphate compound as defined below as a thermally stable electroactive material for a positive electrode in a Li-ion battery capable of safe, long-term operation at a high rate of charge and discharge [0062]-[0063].

    PNG
    media_image1.png
    230
    533
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to include the claimed compound represented by Formula (2), as in Gozdz, in an active material layer of at least one of the electrode layers of Nagata, because it is thermally stable and capable of safe, long-term operation at a high rate of charge and discharge. Note that although the claimed ranges are not explicitly taught, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0175020 A1 (Nagata) in view of US 2015/0333366 A1 (Sato), as applied to claims 1, 3, 4 and 7-11 above, and further in view of US 2018/0351159 A1 (Fujiki).
The combination of Nagata and Sato teaches the all-solid-state lithium ion secondary battery according to claim 1, as shown above, but does not teach a relative density of the electrode layers and the solid electrolyte layer. Fujiki however teaches that when a relative density of a solid electrolyte layer in an all-solid secondary battery is about 80% or greater, a gap between the solid electrolyte layers may be reduced so that a short-circuit may not occur [0010], and when a relative density of the cathode active material layer is about 60% or more, for example 80% or more, performance characteristics of the all-solid secondary battery may improve [0011]-[0012], [0071], [0073]. Therefore it would have been obvious to one of ordinary skill in the art to form the electrode layer and solid electrolyte layer of Nagata to have a relative density equal to or greater than 80%, as in Fujiki, because it would improve performance characteristics and prevent short-circuits.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
In response to applicant’s allegation that Nagata does not teach a plurality of spaced electrode layers with a solid electrolyte layer between each adjacent pair of electrode layers, it is noted that Nagata explicitly discloses in paragraphs [0104]-[0105], as shown in Fig. 7, a solid electrolyte layer 78a laminated between an adjacent pair of electrode layers, negative electrode 73 and positive electrode active material layer 78b.
The applicant further alleges that the requirement that each electrode layer includes a current collector or a second active material layer is not mere duplication of parts because it results in technological advantages, but has not provided any evidence or reasoning to support this position. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04 VI. B. In this case, the applicant has failed to show that the alleged “technical advantages” are in fact new and unexpected, nor even stated what such advantages are.
The applicant further argues that Nagata’s method is not the same as the claimed invention, because it does not include a debinding step and uses a different oxygen partial pressure during the first sintering step, but has failed to show that these differences in the process would result in a material difference in properties in the produced batteries. To the contrary, Nagata specifically teaches that, like in the claimed invention, the second sintering step causes metal material contained in the current collector that was partially oxidized during the fourth step to be reduced, whereby a reduced internal resistance can be obtained [0073]. Therefore, it appears that the method of Nagata is sufficiently similar to produce the same effects as the method of the instant invention, such that the resulting battery would be the same as claimed or at least sufficiently similar for obviousness. See MPEP 2112. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727